Citation Nr: 0829030	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  04-32 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to an effective date prior to September 23, 2002 
for the award of a 10 percent evaluation for amputation of 
the distal tip of the left ring finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision by the RO which, in 
pertinent part, increased the rating for amputation of the 
distal tip of the veteran's left ring finger from 0 to 10 
percent, effective from September 23, 2002.

This case was previously before the Board in April 2007.  The 
Board remanded the case, in part, so that the agency of 
original jurisdiction (AOJ) could take adjudicatory action on 
the claim, raised by the veteran's representative, that the 
RO committed clear and unmistakable error (CUE) in 1981 when 
it assigned a zero percent (noncompensable) evaluation for 
amputation of the distal tip of the veteran's left ring 
finger.

The AOJ denied the CUE claim in June 2007, and the veteran 
did not appeal that determination.  Accordingly, the Board 
will limit its consideration of the current appeal to the 
effective date question only, without any further reference 
to CUE.


FINDINGS OF FACT

1.  By a decision entered in August 1981, the RO granted 
service connection for amputation of the distal tip of the 
left ring finger and assigned a noncompensable evaluation 
therefor, effective from January 30, 1981; the veteran was 
notified of the RO's decision, and of his appellate rights, 
but he did not initiate an appeal within one year.

2.  No further communication or medical evidence pertaining 
to the veteran's left ring finger was actually or 
constructively received until September 23, 2002; none of the 
evidence demonstrates that the service-connected disability 
of his left ring finger underwent a factually ascertainable 
increase in severity during the one-year period prior to 
September 23, 2002.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
September 23, 2002 for the award of a 10 percent evaluation 
for amputation of the distal tip of the left ring finger have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.20, 4.31, 
4.68, 4.71a (Diagnostic Code 5155), 4.118 (Diagnostic Code 
7804) (2007); Notice and Assistance Requirements and 
Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to 
be codified at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During service, the veteran sustained a traumatic amputation 
of the distal two-thirds of the distal phalanx of his left 
ring finger.  When he was examined for service separation, no 
pain or tenderness was objectively noted.  He filed an 
initial claim for benefits on January 30, 1981, and in August 
1981 the RO granted service connection for the amputation and 
assigned a noncompensable evaluation therefor, effective from 
the date of receipt of his initial application.

In the decision here on appeal, the RO increased the rating 
for the veteran's amputation from 0 to 10 percent, effective 
from September 23, 2002, based on new information showing 
that he had pain and hypersensitivity at the amputation site.  
The veteran seeks an earlier effective date for the increased 
evaluation.  He maintains that the 10 percent award should be 
made effective from January 30, 1981, when he filed his 
initial application for benefits.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).  Ordinarily, notice with respect 
to each of these elements must be provided to the claimant 
prior to the initial unfavorable decision by the AOJ.  See, 
e.g., Pelegrini, supra.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of a VCAA notice letter sent to 
the veteran in July 2007, the AOJ informed the veteran of the 
information and evidence required to substantiate his claim 
for an earlier effective date (i.e., evidence supporting the 
assignment of a higher rating from an earlier date than 
previously determined) and of his and VA's respective duties 
for obtaining the information and evidence.  Although the 
required notice was not provided until after the veteran's 
claim was initially adjudicated, the claim was subsequently 
re-adjudicated in a May 2008 supplemental statement of the 
case, thereby correcting any defect in the timing of the 
notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  No further corrective action is necessary.



B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been examined, his 
service medical records have been obtained, and the evidence 
he has identified as relevant has been procured to the extent 
possible.  No further development action is required.

II.  The Merits of the Veteran's Appeal

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such an award "shall not be earlier than the date of receipt 
of application therefor."  38 U.S.C.A. § 5110(a) (West 
2002).  See 38 C.F.R. § 3.400(o)(1) (2007) (to the same 
effect).  An exception to this rule applies under 
circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the one-year 
period preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award "shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2).  See 38 C.F.R. 
§ 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  In 
all other cases, the effective date will be the "date of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1).  See VAOPGCPREC 12-98 
(Sept. 23, 1998).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine (1) when a claim for increased compensation 
was received, and (2) when a factually ascertainable increase 
in disability occurred.

With respect to the first determination, the Board notes that 
once a formal claim for compensation has been disallowed for 
the reason that the service-connected disability is not 
compensable in degree, receipt of a VA report relating to the 
examination or treatment of a disability for which service 
connection has previously been established will be accepted 
as an informal claim for increased benefits.  See 38 C.F.R. 
§§ 3.155, 3.157 (2007).  The date of the examination or 
treatment will be accepted as the date of receipt of the 
informal claim.  See 38 C.F.R. § 3.157(b)(1) (2007).

With respect to the second determination, the Board notes 
that amputation of the ring finger is evaluated under the 
criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5155 
(2007).  A maximum rating of 20 percent is warranted where 
there is metacarpal resection with more than one-half of the 
bone lost.  Id.  A 10 percent rating is warranted where the 
amputation is at, or proximal to, the proximal 
interphalangeal joint, with no metacarpal resection.  Id.  If 
the amputation is distal to the proximal interphalangeal 
joint, the "amputation rule" ordinarily restricts the 
combined rating for all disabling manifestations to zero 
percent; provided, however, that a 10 percent rating may 
nevertheless be assigned if the amputation is manifested by a 
superficial scar that is painful on examination (or pain in 
the vicinity of the amputation that is closely analogous 
thereto).  38 C.F.R. §§ 4.20, 4.31, 4.68, 4.118, Diagnostic 
Code 7804 (Note 2) (2007); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2002).

In the present case, the record shows that the RO, by a 
decision entered in August 1981, granted service connection 
for amputation of the distal tip of the left ring finger and 
assigned a noncompensable evaluation therefor, effective from 
January 30, 1981.  The veteran was notified of the RO's 
decision, and of his appellate rights, but he did not 
initiate an appeal within one year.  As a result, that 
decision became final.  See 38 U.S.C. § 4005 (1976); 
38 C.F.R. §§ 19.118, 19.153 (1981).

Thereafter, no further communication or medical evidence 
pertaining to the veteran's left ring finger was actually or 
constructively received until September 23, 2002, when he was 
examined by VA and complained that he "still has pain on the 
tip of [his left fourth digit]."  It is not entirely clear 
whether the report of that examination can be accepted as an 
informal claim, inasmuch as it does not convey any intent to 
apply for a benefit and does not identify the benefit sought.  
38 C.F.R. § 3.155 (2007).

However, even assuming, for purposes of argument, that the 
September 23, 2002 examination report can properly be 
accepted as an informal claim for increase, under applicable 
law, outlined above, an effective date prior to September 23, 
2002 can be assigned only if the evidence establishes that a 
factually ascertainable increase in disability occurred 
sometime during the one-year period preceding that date.  
Here, the Board finds no such evidence.  Simply put, none of 
the evidence demonstrates that the pain and hypersensitivity 
the veteran now experiences at the site of the amputation 
(the basis of the RO's decision to increase his rating) was 
first objectively manifested during the one-year period prior 
to September 23, 2002.  It is the Board's conclusion, 
therefore, that the preponderance of the evidence is against 
the assignment an earlier effective date prior to September 
23, 2002 for the award of a 10 percent evaluation for 
amputation of the distal tip of his left ring finger.  The 
appeal must be denied.


ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


